
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1289
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Goodlatte (for
			 himself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. McCarthy of California,
			 Mr. Pence,
			 Mr. McCotter,
			 Mrs. McMorris Rodgers,
			 Mr. Akin, Mr. Alexander, Mr.
			 Austria, Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett,
			 Mr. Barton of Texas,
			 Mrs. Biggert,
			 Mr. Bilbray,
			 Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Bonner,
			 Mrs. Bono Mack,
			 Mr. Boozman,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Buchanan,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Buyer,
			 Mr. Calvert,
			 Mr. Camp, Mr. Campbell, Mrs.
			 Capito, Mr. Carter,
			 Mr. Cassidy,
			 Mr. Castle,
			 Mr. Chaffetz,
			 Mr. Coble,
			 Mr. Coffman of Colorado,
			 Mr. Conaway,
			 Mr. Crenshaw,
			 Mr. Culberson,
			 Mr. Davis of Kentucky,
			 Mr. Dent, Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Dreier,
			 Mr. Duncan,
			 Mr. Ehlers,
			 Mrs. Emerson,
			 Ms. Fallin,
			 Mr. Flake,
			 Mr. Fleming,
			 Mr. Forbes,
			 Mr. Fortenberry,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Garrett of New Jersey,
			 Mr. Gerlach,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Ms. Granger,
			 Mr. Graves,
			 Mr. Griffith,
			 Mr. Guthrie,
			 Mr. Hall of Texas,
			 Mr. Harper,
			 Mr. Hastings of Washington,
			 Mr. Heller,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Inglis,
			 Mr. Issa, Ms. Jenkins, Mr.
			 Johnson of Illinois, Mr. Sam Johnson
			 of Texas, Mr. Jones,
			 Mr. Jordan of Ohio,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kirk, Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. Lance,
			 Mr. LaTourette,
			 Mr. Latta,
			 Mr. Lee of New York,
			 Mr. Lewis of California,
			 Mr. Linder,
			 Mr. LoBiondo,
			 Mr. Lucas,
			 Mr. Luetkemeyer,
			 Mrs. Lummis,
			 Mr. Daniel E. Lungren of California,
			 Mr. Mack, Mr. Manzullo, Mr.
			 Marchant, Mr. McCaul,
			 Mr. McClintock,
			 Mr. McHenry,
			 Mr. McKeon,
			 Mr. Mica, Mr. Gary G. Miller of California,
			 Mr. Miller of Florida,
			 Mrs. Miller of Michigan,
			 Mr. Moran of Kansas,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Nunes,
			 Mr. Olson,
			 Mr. Petri,
			 Mr. Pitts,
			 Mr. Platts,
			 Mr. Poe of Texas,
			 Mr. Posey,
			 Mr. Price of Georgia,
			 Mr. Putnam,
			 Mr. Radanovich,
			 Mr. Rehberg,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Michigan,
			 Mr. Rohrabacher,
			 Mr. Rooney,
			 Mr. Roskam,
			 Ms. Ros-Lehtinen,
			 Mr. Royce,
			 Mr. Ryan of Wisconsin,
			 Mr. Scalise,
			 Mrs. Schmidt,
			 Mr. Schock,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Shimkus,
			 Mr. Smith of Nebraska,
			 Mr. Smith of New Jersey,
			 Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Thornberry,
			 Mr. Tiahrt,
			 Mr. Tiberi,
			 Mr. Turner,
			 Mr. Upton,
			 Mr. Walden,
			 Mr. Wamp, Mr. Westmoreland, Mr. Whitfield, Mr.
			 Wilson of South Carolina, Mr.
			 Wittman, Mr. Wolf,
			 Mr. Aderholt, and
			 Mr. Simpson) submitted the following
			 resolution; which was referred to the Committee on the Budget, and in addition
			 to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House that
		  Democratic Members of the House should join Republican Members of the House in
		  a total ban on earmarks for one year, that total discretionary spending should
		  be reduced by the amount saved by earmark moratoriums, and that a bipartisan,
		  bicameral committee should be created to review and overhaul the budgetary,
		  spending, and earmark processes.
	
	
		Whereas families all across our Nation must make tough
			 decisions each day about what they can and cannot afford;
		Whereas Government officials should be required to
			 exercise an even higher standard when spending taxpayers’ hard-earned
			 income;
		Whereas Thomas Jefferson once wrote: To preserve
			 [the] independence [of the people,] we must not let our rulers load us with
			 perpetual debt. We must make our election between economy and liberty, or
			 profusion and servitude.;
		Whereas our national debt is at its highest level
			 ever;
		Whereas the Federal budget deficit is projected to exceed
			 $1 trillion for the next two fiscal years and hover around $800 billion
			 annually for the foreseeable future;
		Whereas current levels of spending are simply
			 unsustainable;
		Whereas it is time for Congress to wake up and see that
			 the Federal deficits and the national debt have reached crisis status;
		Whereas Congress must control spending, paving the way for
			 a return to surpluses and ultimately paying down the national debt, rather than
			 allow big spenders to lead us further down the road of chronic deficits and in
			 so doing leave our children and grandchildren saddled with debt that is not
			 their own; and
		Whereas Republican Members of the House have adopted a
			 one-year total moratorium on all congressional earmarks: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Democratic Members
			 of the House should join Republican Members of the House in a total ban on
			 earmarks for one year;
			(2)discretionary
			 spending should be reduced in the concurrent resolution on the budget for
			 fiscal year 2011 by the total amount that was spent on requests for earmarks in
			 fiscal year 2010;
			(3)if spending in
			 that resolution is not so reduced by the amount spent for earmarks in fiscal
			 year 2010, an amendment to that resolution to effectuate this change should be
			 made in order; and
			(4)a
			 complete review and overhaul of the congressional budgetary, spending, and
			 earmark processes should be commenced by creating a bipartisan, bicameral
			 committee to study the issue and submit a report to the House and Senate with
			 its recommendations.
			
